Name: Commission Regulation (EEC) No 721/90 of 26 March 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/14 Official Journal of the European Communities 27. 3 . 90 COMMISSION REGULATION (EEC) No 721/90 of 26 March 1990 on the supply of various lots of skimmed-milk powder as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ^), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management 0 lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a decision on the allocation of food aid, the Commission has allocated to Sierra Leone 400 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . (3 ) OJ No L 136, 26 . 5. 1987, p. 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . 27. 3 . 90 Official Journal of the European Communities No L 80/15 ANNEX LOT A 1 . Operation No ('): 167/90  Commission Decision of 20. 7 . 1989 2. Programme : 1989 3 . Recipient : National Authorizing Officer, Office of the President, Sierra Leone 4. Representative of the recipient (3) : Dr F. Macbailey, National Authorizing Officer, Office of the Presi ­ dent, PO Box 1402, Freetown, Sierra Leone 5 . Place or country of destination : Sierra Leone 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2): (see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1 .B.1 to I.1.B.3) 8 . Total quantity : 400 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms and OJ No C 216, 14. 8 . 1987, p. 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : 'OPERATION No 167/90 / VITAMINIZED SKIMMED-MILK POWDER / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY TO SIERRA LEONE / FOR FREE DISTRIBUTION' and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1 .B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free-at-port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Freetown, Sierra Leone 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  10. 5. 1990 18 . Deadline for the supply : 21 . 6. 1990 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (4) : 23 . 4. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 . 5. 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  25. 5. 1990 (c) deadline for the supply : 6. 7. 1990 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 1 20, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer Is) : refund applicable on 15. 2. 1990, fixed by Commission Regulation (EEC) No 394/90 (OJ No L 42, 15. 2. 1990, p. 26) 27. 3 . 90No L 80/16 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer is to deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded, (3) Commission delegate to be contacted by the successful tenderer : Mr J. Trestour, Wesley House, 4 George Street, PO Box 1399, Freetown, Sierra Leone ; tel . 255 43, telex 3203 Delfed, fax 25212. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as reagard the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.